659 S.E.2d 7 (2008)
STATE
v.
Devozeo Demontra PERSON.
No. 2A08.
Supreme Court of North Carolina.
February 26, 2008.
K.D. Sturgis, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 26th day of February 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant shall have up to and including the 19th day of March 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 26th day of February 2008."